Citation Nr: 1818536	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  11-29 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to permit reopening the claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the Veteran's service-connected disabilities. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1983 to March 1999.  

This matter before the Board of Veterans' Appeals (Board) is on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (Agency of Original Jurisdiction (AOJ)).

The Board notes that when the Veteran initially filed her claim in August 2007, she sought service connection for depression secondary to her service-connected thyroid condition. See August 2007 Third Party Correspondence. When she filed the claim currently on appeal, she labeled her claim as one for entitlement to service connection for depression secondary to service-connected disabilities generally. See February 2010 Third Party Correspondence. To provide the Veteran every possible consideration, the Board will interpret her claim even more broadly, and treat it as a claim for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to her service-connected disabilities. 

The Veteran testified at a Board hearing before the undersigned in January 2018. A transcript of the proceeding is of record.


FINDINGS OF FACT

1. Evidence received since the March 2008 rating decision denying service connection for depression is neither cumulative nor redundant of the evidence of record at the time of the March 2008 final decision, and raises a reasonable possibility of substantiating the claim as it relates to an unestablished fact.

2. Resolving reasonable doubt in favor of the Veteran, the Veteran manifests a mood disorder proximately due to service-connected disabilities.


CONCLUSIONS OF LAW

1. The March 2008 rating decision that denied service connection for depression is final. 38 U.S.C. §§7104(b); 7252 (2012).

2. As evidence received since the March 2008 final rating decision is new and material, the criteria for reopening the previously-denied claim for depression, now labeled as an acquired psychiatric disorder, have been met. 38 U.S.C. §§ 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, have been met. 38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Criteria

Generally, an unappealed AOJ denial is final under 38 U.S.C. § 7105(c). A claim for service connection may be reopened, however, if new and material evidence is received. 38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991). Per 38 C.F.R. § 3.156, "new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim." 38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §1110 (2012); 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability). In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

II. Analysis

The Veteran filed her original claim for service connection for depression secondary to her service-connected thyroid condition (now labeled as an acquired psychiatric disorder, to include as secondary to her service-connected disabilities) in August 2007. See August 2007 Third Party Correspondence. In January 2008, she underwent a VA examination for a mental disorder. During this examination, the examiner diagnosed her with an anxiety disorder, not otherwise specified, and attributed it to her history of sexual abuse and her verbally abusive first marriage as opposed to her thyroid condition or any other service-connected disability. See January 2008 VA Examination. The Veteran provided nothing else in the form of medical records or even lay statements pertaining to any mental health condition. Thus, the AOJ denied the Veteran's claim for service connection for depression in a March 2008 rating decision, indicating that there is no medical evidence showing that her condition is related to service or her hypothyroidism. See March 2008 Rating Decision. The AOJ elaborated and stated that her service treatment records were negative for an anxiety condition, and there was no medical evidence showing treatment for such a condition since her discharge from service. Id. The Veteran was provided notice of this decision and her appellate rights by letter dated March 13, 2008. However, the Veteran did not submit a notice of disagreement, or new and material evidence, within one year of notice of the decision. This decision, therefore, is final. 38 U.S.C. § 7104(b) (2012).

Evidence submitted since the March 2008 final AOJ rating decision includes another VA Examination for a mental disorder from August 2010, where she was diagnosed with an anxiety disorder, not otherwise specified. See August 2010 VA Examination. The examiner noted that the Veteran "retains a diagnosis of an anxiety disorder NOS for reported symptoms of anxiety related to excessive anxiety and worry about life stressors...[s]he does report worry and concern about her health related matters." Id. Another piece of evidence received includes a March 2011 letter from the Veteran's treating psychotherapist that explains that she diagnosed the Veteran in June 2010 with a "mood disorder due to a medical condition, with depressive features..., generalized anxiety disorder..., and relational problem related to a mental disorder or general medical condition." March 2011 Third Party Correspondence. The Veteran underwent a subsequent VA examination in May 2011, shortly after the AOJ's rating decision on appeal denying service connection for depression secondary to service-connected disabilities. See May 2011 VA Examination. The examiner corroborated her previous diagnosis of an anxiety disorder not otherwise specified, but opined that it was less likely than not that it was due to or caused by her service-connected conditions. Instead, the examiner attributed it to the Veteran's history of abuse "as well as the current life stressors and worry and concern about her children and finances." Id. 

The Board finds that the information provided and evidence associated with the Veteran's claims file is sufficient to permit reopening her claim for entitlement to service connection for an acquired psychiatric disorder. Specifically, the March 2011 letter from the Veteran's treating psychotherapist provides a positive nexus opinion for the Veteran, as well as a diagnosis of a mood disorder. Therefore, the Board finds that the evidence of record that has been submitted since March 2008 pertaining to the Veteran's acquired psychiatric disorder is new and material, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim. As such, the Board will permit reopening the claim.

The Board also finds sufficient evidence to establish the Veteran's entitlement to service connection a mood disorder proximately due to service-connected disabilities. The Veteran is service-connected for, among other disabilities, migraine headaches evaluated as 50 percent disabling manifested by nausea, vomiting, eye pain, hemicranias and photophobia, hypothyroidism rated as 30 percent disabling, irritable bowel syndrome with gastroesophageal reflux disease rated as 30 percent disabling, and degenerative disc disease of the lumbar spine rated as 10 percent disabling.  She is also service-connected for right lower extremity radiculopathy as a neurologic complication of her low back disability.

The AOJ has accepted as a finding of fact that the Veteran's service-connected hypothyroidism has resulted in symptoms of fatigability and depression with poor memory.  See AOJ rating decision dated March 2008; VA examination dated August 2007. As such, a 30 percent rating has been assigned which contemplates hypothyroidism with fatigability, constipation and mental sluggishness. See 38 C.F.R. § 4.119, Diagnostic Code 7903.

The Veteran has presented an opinion from her treating psychotherapist who has diagnosed the Veteran with mood disorder due to a medical condition with depressive features, generalized anxiety disorder and relational problem related to a mental disorder or general medical condition. This psychotherapist reports that the Veteran exhibits a high level of pain and discomfort during psychotherapy sessions which triggers excessive stress levels. The Veteran's service-connected disabilities of migraine headaches, irritable bowel syndrome and degenerative disc disease of the lumbar spine were described as chronic with minimal and sporadic signs of relief, and it was reported that the Veteran's migraine headaches, stress and pain were always present at their psychotherapy sessions.

On the other hand, a VA Compensation and Pension examiner, who conducted an examination in August 2010 and provided an addendum in May 2011, found that the Veteran did not present with significant symptoms on examination which would warrant a diagnosis of depression, and found that her anxiety symptoms were more likely related to factors other than service-connected disability.

Thus, the Board is presented with opinions for and against the claim. The VA C&P examiner opinion has opined that the Veteran has not presented with long-standing symptoms of depression and did not display depression at the time of examination. However, as discussed above, the AOJ has already conceded that the Veteran had symptoms of depression with poor memory which were associated with service-connected hypothyroidism. See AOJ rating decision dated March 2008. Additionally, the Veteran's treating psychotherapist reports that the Veteran manifests depressive features which is based on regular psychotherapy sessions. The Board assigns greater probative weight to the opinion of the Veteran's treating psychotherapist which is consistent with the AOJs prior finding that symptoms of depression with poor memory which were associated with service-connected hypothyroidism. 

Thus, the Board finds that the criteria for establishing service connection for an acquired psychiatric disorder as proximately due to service-connected disability have been met. The issue of whether the Veteran's mood disorder is rated separately from those evaluated in the 30 percent rating for hypothyroidism is not a rating consideration currently before the Board.


ORDER

Service connection for an acquired psychiatric disorder proximately due to service-connected disability is reopened and granted.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


